DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US 2013/0008486).
Regarding claim 1, Ono discloses an optoelectronic module (or photoelectric conversion element module shown in figs. 1, 3C, 5-7 and 10-11) comprising:
a substrate (see first base material 11, fig. 1B);
at least one optoelectronic element (see photoelectric conversion element 1, fig. 1A-B) provided on a predetermined surface (S1) of the substrate (11); 
a member (see second base material 12, fig. 1B); and
a spacer (see sealant 13 and shielding material 14, fig. 1B) disposed farther outward than the optoelectronic element (1) and on the predetermined surface (S1) of the substrate (11);
wherein 
the spacer (13-14) has a height greater than a thickness of the optoelectronic element (1, see fig. 1B, also see figs. 3, 4-7 and 10-11),
the spacer (13-14) is disposed to allow for a gap (see hollow layer 6, fig. 1B) between the member (12) and the optoelectronic element (11, see fig. 1B, also see figs. 3C, 5B, 6-7 and 10-11), 
the spacer (13-14) is provided in contact with the member (12, see fig. 1B, also see figs. 3C, 5B, 6-7 and 10-11), and 
the optoelectronic element (1) is interposed between the substrate (11) and the member (12, see fig. 1B, also see figs. 3C, 5B, 6-7 and 10-11).
Regarding claim 2, Ono discloses an optoelectronic module as in claim 1 above, wherein Ono discloses the spacer (13-14) is continuously disposed to surround an outer periphery of the optoelectronic element (1, see fig. 1A and 5A).
Regarding claim 3, Ono discloses an optoelectronic module as in claim 1 above, wherein Ono discloses the member (12) being a transparent substrate (see [0029]) is disposed in contact with the spacer (13-14) to allow for the gap (6) between the transparent substrate (12) and the optoelectronic element (1, see figs. 1B, 3C, 5B, 6-7 and 10-11).
Regarding claim 5, Ono discloses an optoelectronic module as in claim 3 above, wherein Ono discloses the transparent substrate (12) is formed of one or more from among glass, an acrylic resin, a polycarbonate resin, and a vinylidene chloride resin (see [0029]).
Regarding claim 6, Ono discloses an optoelectronic module as in claim 1 above, wherein Ono discloses the at least one optoelectronic element is a plurality of optoelectronic elements (see figs. 1, 3C, 5-7 and 10-11), the plurality of optoelectronic elements (1) being disposed on the substrate (11, see figs. 1, 3C, 5-7 and 10-11).

Regarding claim 8, Ono discloses an optoelectronic module as in claim 6 above, wherein Ono discloses the plurality of optoelectronic elements (1) are electrically connected in series ([0025]).
Regarding claim 10, Ono discloses an optoelectronic module as in claim 1 above, wherein Ono discloses the optoelectronic element (1) includes a power generator (fig. that includes:
a first electrode (see transparent electrode 22, figs. 2A-B and 4A-C, [0041-0043]); 
a porous electron transporting layer (see porous semiconductor layer 23, figs. 2A-B and 4A-C, [0041-0043], [0048-0053] and [0069]) including an electron transporting material (23a) that absorbs dye (23b, see [0048-0053]; 
a hole transporting layer (see electrolyte layer 24, figs. 2A-B and 4A-C, [0041-0043], [0058-0059]); and 
a second electrode (see opposed electrode 25, figs. 2A-B and 4A-C, [0041]).
Regarding claim 11, Ono discloses an optoelectronic module as in claim 10 above, wherein Ono discloses a solid material ([0058-0059]) is used in the hole transporting layer (or electrolyte 24, see [0058-0059]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2013/0008486) as applied to claim 3 above, in view of Nagashima et al. (US 2004/0180218).
Regarding claim 4, Ono discloses an optoelectronic module as in claim 3 above, wherein Ono discloses using glass as the transparent substrate ([0029]).
Ono does not explicitly the transparent substrate has a haze ratio between 0.1% and 16.0%.
Nagashima et al. discloses a glass sheet having a haze ratio of 12% is a preferable value for photoelectric conversion devices ([0072]). 12% is right within the claimed range of between 0.1% and 16.0%.
It would have been obvious to one skilled in the art at the time the invention was made to modify the optoelectronic module (or the photoelectric conversion element module) of Ono by using the transparent substrate of glass sheet having a haze ratio of 12% as taught by Nagashima et al., because Nagashima et al. teaches such haze ratio is a preferable value for photoelectric conversion devices.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2013/0008486) as applied to claim 1 above, in view of Plummer et al. (US 2018/0337630).
Regarding claim 9, Ono discloses an optoelectronic module as in claim 1, wherein the spacer of Ono is a sealant (see figs. 1A and 5A) and Ono teaches using reflective material (or metallic) in the spacer (or [0039]).
Ono does not explicitly teaches the spacer is white.
Plummer et al. teaches incorporating a white pigment with a sealant to increase the amount of light rays directed at the photovoltaic cell structure (see [0109]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the optoelectronic module of Ono by incorporating a white pigment to the spacer (13-14, or sealant) as taught by Plummer et al. such that the spacer is white, because Plummer teaches forming a reflective surface by incorporating white pigment in the spacer (or sealant) would increase the amount of light rays directed at the optoelectronic element (or the photovoltaic cell structure), and Ono suggests forming a reflective surface by using reflective material in the spacer ([0039]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726